Citation Nr: 0321478	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  99-12 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected synovitis of the left knee.

2.  Entitlement to service connection for a right knee 
disability, claimed on a direct basis and as secondary to the 
service-connected left knee disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for a low back 
disability, claimed on a direct basis and as secondary to the 
service-connected left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 1969 to 
July 1989.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a June 1998 rating action of the 
Department of Veterans Affairs (VA), St. Louis, Missouri, 
Regional Office (RO).  In a February 2001 decision, inter 
alia, the Board denied the veteran's claim of entitlement to 
an evaluation in excess of 10 percent for service-connected 
synovitis of the left knee.  The issues of entitlement to 
service connection for a right knee disability, entitlement 
to service connection for a bilateral shoulder disability, 
and entitlement to service connection for a low back 
disability were remanded to the RO for further development 
and readjudication.  The veteran appealed the Board's denial 
of the claim for an increased evaluation for the left knee 
disability to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2002 Order, the Court vacated 
the February 2001 denial of the claim for an increased 
evaluation for the left knee disability and remanded the 
matter to the Board for further development and 
readjudication.  

When this matter was last before the Board in July 2002, 
additional development of the issue of entitlement to an 
evaluation in excess of 10 percent for service-connected 
synovitis of the left knee was undertaken.  That development 
was completed, and the case is ready for further appellate 
review. 


REMAND

Pursuant to the Board's July 2002 development memorandum, the 
veteran underwent VA orthopedic examination of his left knee.  
The report of that examination has been associated with the 
claims file.  Since this evidence is pertinent to the 
veteran's claim, and since it has not been considered by the 
RO, and the veteran has not submitted a statement waiving 
such consideration, it must be referred to the RO for initial 
review.  38 C.F.R. § 20.1304 (2002); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Secondly, there was a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, a decision was issued in the Federal Circuit Court 
that interpreted the effect of the VCAA on claims for 
veteran's benefits, including the appellant's claim.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Among other things, this 
decision asserted that appellants must be afforded one year 
to respond to any request for development information under 
the VCAA.  Although the veteran was provided notice of the 
VCAA in the Board's February 2001 decision, the veteran was 
not apprised of the specifics of that law with respect to his 
claim for an increased evaluation for left knee disability, 
and was not advised of the relative duties regarding the 
accumulation of evidence set out in Quartuccio v. Principi.  
Consequently, the RO must provide the appellant with complete 
notice of the provisions of the VCAA specific to the claim 
for an increased evaluation for the left knee disorder, 
consistent with the holding in the aforementioned Federal 
Circuit Court decision and determine whether any additional 
notification or development action is required under the 
VCAA.  

As noted above, when the Board considered the veteran's 
claims in February 2001, the matters of entitlement to 
service connection for a right knee disability, entitlement 
to service connection for a bilateral shoulder disability, 
and entitlement to service connection for a low back 
disability were remanded to the RO for further development 
and readjudication consistent with the provisions of the 
VCAA.  This development and readjudication have not yet been 
accomplished by the RO.  Consequently, these matters must 
also be remanded to the RO for the actions directed by the 
February 2001 remand.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied with 
respect to all of the veteran's claims.  
At the very least, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim for an increased 
evaluation of his left knee disorder.  The 
letter should specifically identify the 
type of evidence needed to substantiate 
his claim(s).  This letter should also 
contain a statement as to which portion of 
evidence, if any, is to be provided by the 
claimant and which, if any, VA will 
attempt to obtain for the claimant.  An 
appropriate period of time should be 
allowed for response to this letter.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

2.  The RO should undertake all of the 
development set out in the remand portion 
of the Board's February 2001 decision as 
it pertains to the claims of entitlement 
to service connection for a right knee 
disability, entitlement to service 
connection for a bilateral shoulder 
disability, and entitlement to service 
connection for a low back disability.

3.  Thereafter, the RO should consider 
all of the evidence of record, including 
any records received subsequent to the 
RO's issuance of the supplemental 
statement of the case in February 2000, 
and readjudicate the veteran's claims.  
The claims for service connection should 
be adjudicated based upon their merits, 
and not on the basis of whether a well 
grounded claim has been submitted.  If a 
complete grant of the claims remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


